DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Status of Claims
3.	Claims 9-18 remain withdrawn and claims 1 and 5-8 remain under consideration in the application. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Dong et al. (EP 2380995) in view of Brotzmann et al. (US Patent No. 4,798,624).
	Regarding claim 1, Dong et al. teaches a smelting apparatus for smelting metallic ore, the smelting apparatus (see abstract) comprising a cylindrical furnace  (9, see par [0012], [0082], [0085] and figures 1 and 3-5) having: a continuous curved wall  (see in figures 1 and 3-5 , particularly figure 2 shows at least continuous curved wall portions along the periphery of the furnace 9), the cylindrical furnace defining an axis along the vertical direction and an axis along the horizontal axis, wherein a length of both axes appears to be substantially equal; and end walls joining the continuous curved wall and thereby defining a longitudinal volume in the horizontal direction adapted to receive metallic ore in the form of  pre reduced agglomerates (which reads on the claimed briquette, see para [0087] figures 1 and 3-5), the continuous curved wall having a uppermost area (see figure 1 and 3-5) and lowermost area (see in figure 1 and 3-5, the continuous curved wall having the tapping hole 15 defines the lowermost are of the cylindrical furnace).
	 Dong et al. also teaches a cylindrical smelting furnace, further comprising a raw material inlet  (i.e. feed hopper (36) and distributer (8) assembly, see figures 1 and 3-5 and para [0082], [0085]-[0088]) within the continuous curved wall in fluid communication with the top layer for supplying the metallic ore to the furnace, and a combustion air inlet (i.e. coal-oxygen burning gun (11) coal-oxygen gun  (12), see figures 1 and 3-5 and para [0082], [0085]) and within the continuous curved wall in fluid communication with the top layer for providing air for inducing combustion in the furnace; wherein the cylindrical smelting furnace, further comprising a molten metal outlet (i.e.  tapping hole (15), see figures 1 and 3-5 and para [0082], [0085]) in the lowermost area of the continuous curved wall in fluid communication with the lowermost layer for allowing molten metal to exit the furnace continuously and selectively (see figures 1 and 3-5).         Dong et al. further teaches a cylindrical smelting furnace in which byproduct gases (i.e. off-gas or coal-gas) are released from the metallic ore and hot gas composition, and further wherein the continuous curved wall comprises an uppermost area which comprises a byproduct hot gas outlet fluidly connected to the furnace providing an exit (coal-gas output device 10, figures 1 and 3-5 or 97, figures 6 and 7, and para [0082]) from the furnace for the byproduct gases.             Dong et al. in figures 1 and 3-5, shows a cylindrical smelting furnace that defines a vertical extent and a horizontal extent that appears to be substantially equal but fails to particularly teach a cylindrical smelting furnace which defines a longer axis along a horizontal direction. 
	Brotzmann et al. teaches an apparatus for smelting metallic ore (see Brotzmann et al., abstract) comprising a smelting vessel; wherein the smelting vessel comprises two design types: (i) cylindrical furnace with a high aspect ratio (i.e. longer horizontal length, see Brotzmann et al., figures 1, 2 and 4) and (ii) a cylindrical furnace with substantially equal vertical and horizontal dimensions (see Brotzmann et al., figure 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the smelting apparatus of Dong et al. to use a cylindrical furnace with a high aspect ratio (i.e. longer horizontal length) in view of the teachings of Brotzmann et al., wherein doing so would amount to a mere substitution of one furnace design or configuration for another within the same art that would work equally well in the Dong et al. metal smelting assembly, especially since both furnace designs or configurations were successfully used in the case of Brotzmann et al. for the same process of metallic ore smelting. Also see MPEP 2144.06
Regarding claim 5, Dong et al. in view of Brotzmann et al.  teaches a cylindrical smelting furnace, further comprising a fuel inlet (i.e. coal-oxygen gun (12), see Dong et al., figures 1 and 3-5 and para [0082], [0085]) within the continuous curved wall in fluid communication with the top layer for supplying a fuel and a hot gas inlet to the furnace (i.e. coal-oxygen burning gun (11), see figures 1 and 3-5 and para [0082], [0085]).  
Regarding claim 6, Dong et al. in view of Brotzmann et al. teaches a cylindrical smelting furnace, further comprising an off-gas recycling means (see Dong et al., para [0016], [0022] and [0035]) for supplying hot gas back into the furnace volume, and thus this off-gas recycling means   substantially meets the requirements of the claimed hot gas generator since it serves the same purpose.
	Regarding claim 7, Dong et al. in view of Brotzmann et al.  teaches a cylindrical smelting furnace which comprises an interior surface (see Dong et al., figures 1 and 3-5), the interior surface being lined with a refractory material (17, see Dong et al., figures 1 and 3-5 and para 0082] and [0085]).           Regarding claim 8, Dong et al. in view of Brotzmann et al. teaches a cylindrical smelting furnace, further comprising a cooling system (i.e. the system that provides the cooling water for cooling the furnace wall (16, see Dong et al., para [0082], [0085] and figures 1 and 3-5) operatively connected to the furnace for cooling an exterior surface of the furnace.
Response to Arguments
6.	Applicant’s arguments, filed 07/19/2022, with respect to the rejection(s) of claims 
1 and 5-8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by Dong et al. in view of Brotzmann et al.
	Applicant’s principal argument is that Dong et al. does not teach a cylindrical smelting furnace which defines a longer axis along a horizontal direction. 
	In response, it is noted that Dong et al. in figures 1 and 3-5, shows a cylindrical smelting furnace that defines a vertical extent and a horizontal extent that appears to be substantially equal; and that while Dong et al. fails to particularly teach a cylindrical smelting furnace which defines a longer axis along a horizontal direction, such feature was known in the art at the time the invention was made as exemplified by Brotzmann et al. 
In particular, Brotzmann et al.  in figures 1-4 shows two types of cylindrical furnace designs or configuration: (i) a cylindrical furnace with a high aspect ratio (i.e. longer horizontal length, see Brotzmann et al., figures 1, 2 and 4) and (ii) a cylindrical furnace (see Brotzmann et al., figure 3) with substantially equal vertical and horizontal dimensions. Thus, Dong et al. in view of Brotzmann et al. shows substantially all aspects of the claims
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernet et al. (US 5,851,263) and Rall (US 4,676,486) are also cited in PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733  
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733